DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Filteau (US Patent Application No. 2020/0337409) in view of Nemphos et al. (US Patent Application No. 2011/0086208).
Regarding claim 1, Filteau teaches a novel one piece sandwich structured knitted waterproof upper with rubber topline (page 1, paragraphs [0006]-[0008], page 4, paragraph [0055]) characterized in that, comprising, an upper body which comprises a surface layer (page 1, paragraph [0007]), a waterproof and breathing layer (page 1, paragraph [0008]) and a liner layer (page 1, paragraph [0010]), the surface layer is made from yarn (page 1, paragraph [0007], page 2, paragraph [0041]), an inner side of the surface layer is provide with evenly distributed yarn meshes (page 1, paragraphs [0007], page 2, paragraph [0041]), the liner layer is made from a polyester fiber layer (page 1, paragraph [0010]) and an end of the upper body is provided with a topline and a flexible rubber band is provided at an inner side of the topline (page 4, paragraph [0055]).
Filteau fails to teach wherein an inner side of the polyester fiber layer is provided with a mildew proof and antibacterial layer.  However, Nemphos et al. teach a novel one piece sandwich structured waterproof upper (page 1, paragraph [0009]) which comprises a surface layer (page 1, paragraph [0009]), a waterproof and breathing layer (page 1, paragraph [0009]) and a mildew proof and antibacterial layer (page 2, paragraph [0012], page 4, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the mildew proof and antibacterial layer of Nemphos et al. on the liner layer of Filteau in order to provide mildew and microbe resistance (Nemphos et al., page 2, paragraph [0012]).
Regarding claim 2, Filteau teaches wherein ventilating pores are provided at an inner side of the surface layer (page 2, paragraph [0041]).
Regarding claim 3, Filteau fails to teach wherein an elastic layer is respectively provided at a top part and a bottom part of the inner side of the surface layer, a flexible supporting frame is respectively provided in inner sides of both the elastic layers, and a single set of tensioning bracings is provided between a bottom side and a top side of both the elastic layers.
However, Nemphos et al. teach a novel one piece sandwich structured waterproof upper (page 1, paragraph [0009]) which comprises a surface layer (page 1, paragraph [0009]), a waterproof and breathing layer (page 1, paragraph [0009]) and a mildew proof and antibacterial layer (page 2, paragraph [0012], page 4, paragraph [0042]), wherein an elastic layer is respectively provided at a top part and a bottom part of the inner side of the surface layer (page 2, paragraph [0028], page 4, paragraph [0041]), a flexible supporting frame is respectively provided in inner sides of both the elastic layers (page 2, paragraph [0028], page 4, paragraph [0041]), and a single set of tensioning bracings is provided between a bottom side and a top side of both the elastic layers (page 2, paragraph [0028], page 4, paragraph [0041]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the elastic layers of Nemphos et al. on the surface layer of Filteau in order to provide a stretchable laminate (Nemphos et al., page 1, paragraph [0008]).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Filteau (US Patent Application No. 2020/0337409) in view of Nemphos et al. (US Patent Application No. 2011/0086208), in further view of Gladish et al. (US Patent Application No. 2017/0306539).
Filteau and Nemphos et al. are relied upon as disclosed above.
Regarding claim 4, Filteau fails to teach dust discharging openings are provided in both sides of an outer wall of the upper body.  However, Gladish et al. teach a novel one piece sandwich structure knitted waterproof upper comprising an upper body which comprises a surface layer (page 3, paragraph [0043]), a waterproof and breathing layer (page 3, paragraph [0043]), dust discharging openings are provided in both sides of an outer wall of the upper body (page 3, paragraph [0043]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide the dust discharging openings of Gladish et al. in the upper body of Filteau in order to provide a breathable membrane (Gladish et al., page 3, paragraph [0043]).
Regarding claim 5, Filteau teaches wherein the waterproof and breathing layer comprises a breathing and waterproof film (page 1, paragraph [0008]).
Filteau fails to teach wherein the waterproof and breathing layer comprises an insulating layer.  However, Gladish et al. teach a novel one piece sandwich structure knitted waterproof upper comprising an upper body which comprises a surface layer (page 3, paragraph [0043]) a waterproof and breathing layer (page 3, paragraph [0043]), dust discharging openings are provided in both sides of an outer wall of the upper body (page 3, paragraph [0043]), and an insulating layer (page 6, paragraph [0081]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide the dust discharging openings of Gladish et al. in the upper body of Filteau in order to provide a breathable membrane (Gladish et al., page 3, paragraph [0043]).
Regarding claim 6, Filteau fails to teach wherein at least four rubber posts are provided at an outer wall of the top part of the upper body.  However, Gladish et al. teach a novel one piece sandwich structure knitted waterproof upper comprising an upper body which comprises a surface layer (page 3, paragraph [0043]), a waterproof and breathing layer (page 3, paragraph [0043]) and rubber posts are provided at an outer wall of the top part of the upper body (page 7, paragraph [0090]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide at least four rubber posts on the outer wall of a top of the upper body of Filteau as that of Gladish et al. in order to provide traction (Gladish et al., page 7, paragraph [0090]).
Regarding claim 7, Filteau fails to teach a cushioning pad is provided at the outer wall of the top part of the upper; and an abrasion resistant block is provided at an outer wall of the top part of the cushioning pad.  However, Gladish et al. teach a novel one piece sandwich structure knitted waterproof upper comprising an upper body which comprises a surface layer (page 3, paragraph [0043]), a waterproof and breathing layer (page 3, paragraph [0043]) and rubber posts are provided at an outer wall of the top part of the upper body (page 7, paragraph [0090]), a cushioning pad is provided at the outer wall of the top part of the upper (page 6, paragraphs [0084], [0087]); an abrasion resistant block is provided at an outer wall of a top part of the cushioning pad (page 6, paragraphs [0084], [0087], page 9, paragraph [0126]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide a cushioning pad on the outer wall of the top part of the upper of Filteau as that of Gladish et al. in order to provide shock absorption and energy return (Gladish et al., page 6, paragraph [0085]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/1/2022